This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0240

                            Scott Andrew Marcucci, petitioner,
                                       Appellant,

                                            vs.

                                   State of Minnesota,
                                      Respondent.

                                 Filed November 2, 2015
                                        Affirmed
                                      Smith, Judge

                                Scott County District Court
                                 File No. 70-CR-13-5517

Cathryn Middlebrook, Chief Appellate Public Defender, Frank Richard Gallo, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Ronald Hocevar, Scott County Attorney, Todd P. Zettler, Assistant County Attorney,
Shakopee, Minnesota (for respondent)

         Considered and decided by Smith, Presiding Judge; Peterson, Judge; and Stauber,

Judge.

                         UNPUBLISHED OPINION

SMITH, Judge

         We affirm the postconviction court’s determination that appellant’s Alford plea

was valid because there was a strong factual basis to support appellant’s plea to violating
the predatory offender registration requirements by intentionally providing false

information to law enforcement.

                                         FACTS

       A prior conviction required appellant Scott Andrew Marcucci to register as a

predatory offender.    Marcucci signed and initialed a duty to register form, which

explained Marcucci’s duty to register as a predatory offender as well as his obligation to

update the registration. On March 13, 2013, Officer Dahmes of the Savage Police

Department arrested Marcucci for failure to update his predatory offender registration.

On March 15, 2013, Marcucci was charged in Scott County for knowingly violating the

registration statute and for intentionally providing false information to law enforcement

in violation of Minn. Stat. § 243.166, subd. 5(a) (2012).

       On August 13, 2013, Marcucci offered an Alford plea.             Before accepting

Marcucci’s plea, the district court explained that he was giving up his right to trial,

ensured the plea was voluntary, and confirmed that Marcucci’s attorney had explained

the purpose of an Alford plea.      Additionally, the state presented the testimony and

evidence against Marcucci.     Furthermore, Marcucci stated that he had reviewed the

evidence with his attorney, understood all of the evidence against him, and that it was

likely that a judge or jury would find him guilty beyond a reasonable doubt of violating

the registration statute. The district court independently reviewed the record and found

that “there is sufficient evidence to support a jury verdict of guilty.” The district court

accepted Marcucci’s plea and sentenced him to one year and one day.




                                             2
       On October 29, 2014, Marcucci petitioned the district court for postconviction

relief seeking to withdraw his guilty plea. The postconviction court denied Marcucci’s

petition, finding that, “After further review of the transcript, the evidence, and based on

the testimony that the state would offer at trial that there is a strong probability that a

factfinder would find petitioner guilty beyond a reasonable doubt of violating the

registration requirements.”

                                     DECISION

                                             I.

       Marcucci challenges the postconviction court’s determination that a strong factual

basis existed to support his Alford plea to a violation of Minn. Stat. § 243.166, subd. 5(a).

“We review legal issues de novo, but on factual issues our review is limited to whether

there is sufficient evidence in the record to sustain the postconviction court’s findings.”

Matakis v. State, 862 N.W.2d 33, 36 (Minn. 2015) (citations and quotations omitted).

The validity of a plea is “a question of law that we review de novo.” State v. Raleigh,

778 N.W.2d 90, 94 (Minn. 2010).

       Here, Marcucci seeks to withdraw his plea on the basis that the plea is not valid.

To be valid, a guilty plea must be intelligent, voluntary, and accurate. State v. Ecker, 524
N.W.2d 712, 716 (Minn. 1994); State v. Trott, 338 N.W.2d 248, 251 (Minn. 1983).

Accuracy requires that the plea be supported by a proper factual basis, that there “must be

sufficient facts on the record to support a conclusion that defendant’s conduct falls within

the charge to which he desires to plead guilty.” Kelsey v. State, 298 Minn. 531, 532, 214
N.W.2d 236, 237 (1974). The factual basis of a plea is inadequate when the defendant


                                             3
makes statements that negate an essential element of the charged crime because such

statements are inconsistent with a plea of guilty. Chapman v. State, 282 Minn. 13, 20,

162 N.W.2d 698, 703 (1968); State v. Jones, 267 Minn. 421, 426-27, 127 N.W.2d 153,

156-57 (1964).

       When entering an Alford plea, the defendant “may plead guilty to an offense, even

though the defendant maintains his or her innocence, if the defendant reasonably

believes, and the record establishes, the state has sufficient evidence to obtain a

conviction.” Ecker, 524 N.W.2d at 716 (citing North Carolina v. Alford, 400 U.S. 25, 37,

91 S. Ct. 160, 167 (1970)). An Alford plea must be supported by a “strong” factual basis

and is subject to careful scrutiny due to the inherent conflict in pleading guilty while

maintaining innocence. State v. Theis, 742 N.W.2d 643, 648-49 (Minn. 2007). A factual

basis for an Alford plea should “be based on evidence discussed with the defendant on the

record at the plea hearing.” Matakis, 862 N.W.2d at 38 (quotation omitted). And, the

district court should “determine whether . . . there is a sufficient factual basis to support

[the plea].” State v. Goulette, 258 N.W.2d 758, 761 (Minn. 1977). Additionally, “the

defendant’s acknowledgment that the State’s evidence is sufficient to convict is critical to

the court’s ability to serve the protective purpose of the accuracy requirement.” Theis,
742 N.W.2d at 649.

       Under the registration statute, it is a criminal offense for any person required to

register to provide “false information to a corrections agent, law enforcement authority,

or the bureau . . . .” Minn. Stat. § 243.166, subd. 5(a). At his plea hearing, Marcucci was

presented with the testimony that would be introduced on this issue:


                                             4
             [THE STATE]: You understand that [Detective Kvasnicka]
             would testify that she met with you, and went over your
             registration requirements, including what motor vehicles you
             drive and did not drive, correct?
             [DEFENDANT]: Yes.
             [THE STATE]: And [Detective Kvasnicka] would also
             testify that you informed her that you were not driving motor
             vehicles on the registration form . . . ; do you recall that?
             [DEFENDANT]: Yes.
             ....
             [THE STATE]: And that the state would also call David
             Barlege, your probation officer . . . . And he informed you
             upon your release that you did not have a motor vehicle
             driver’s license, and that he told you that—to not operate a
             motor vehicle. He would testify to that. Do you understand
             that?
             [DEFENDANT]: Yes.
             ....
             [THE STATE]: And you informed Mr. Barlege, he would
             testify, that your boss picks you up and drops you off each
             day; you understand that?
             [DEFENDANT]: Yes.
             [THE STATE]: And the state would also call Robert Brown,
             who was your boss. And he would testify that he would have
             you drive motor vehicles for him; do you understand that?
             [DEFENDANT]: Yes.
             [THE STATE]: And, based on the testimony that the state
             would offer at trial if you chose to have one, you would admit
             that there’s a strong probability, it is likely, that a jury or the
             judge as a fact finder would find you guilty beyond a
             reasonable doubt of violating the registration requirements;
             do you admit that?
             [DEFENDANT]: Yes.

In addition, the record shows that Marcucci lied to Officer Dahmes about the validity of

his driver’s license. This occurred shortly after Officer Dahmes saw Marcucci driving a

truck, and Marcucci admitted to Officer Dahmes that he had previously been driving a

red SUV.




                                             5
       Marcucci was statutorily prohibited from intentionally providing false information

to his probation officer and law enforcement authority, and the record shows that

Marcucci intentionally lied to those persons. See Minn. Stat. § 243.166, subd. 5(a). The

record supports the conclusion that Marcucci’s Alford plea was supported by a strong

factual basis and Marcucci agreed with that assessment. Moreover, the district court

painstakingly explained the Alford plea process. In addition to reviewing the evidence

against Marcucci, the district court explained to Marcucci that he was giving up his right

to a trial, confirmed with Marcucci that his plea was voluntary, and ensured that

Marcucci’s counsel had explained the purpose of an Alford plea.

       Because there was a strong factual basis to support Marcucci’s Alford plea for

intentionally providing false information to law enforcement, we need not address

Marcucci’s contention that he did not knowingly violate the registration statute by failing

to provide information about vehicles “owned or regularly driven.”             Minn. Stat.

§ 243.166, subds. 4a(a)(6), 5(a) (2012).

                                            II.

       Marcucci also invites this court to read beyond the registration statute’s plain

language to limit the false information penalty to those pieces of information required in

other portions of the statute. See Minn. Stat. § 243.166, subd. 5(a). We recently declined

to read beyond the registration statute’s plain language, and we decline to do so today.

See State v. Munger, 858 N.W.2d 814, 820 (Minn. App. 2015) (“‘[W]hen the words of a

law in their application to an existing situation are clear and free from all ambiguity, the




                                             6
letter of the law shall not be disregarded under the pretext of pursuing the spirit.”’

(quoting Minn. Stat. § 645.16 (2014))), review denied (Minn. Mar. 25, 2015).

          The postconviction court did not error in denying the petition for postconviction

relief.

          Affirmed.




                                              7